Exhibit 10.17
[logo.jpg]
 
500 Expressway Drive South
Brentwood, NY 11717
Phone: 631.231.4600
Fax: 631.404.3899
www.medical-action.com
 
 
May 20, 2013




Mr. Paul Chapman
[___________]
[___________]


Dear Paul:


It is with pleasure that on behalf of Medical Action Industries Inc. (the
“Company”) I am able to offer you the opportunity of becoming a valuable member
of our team.  Per your discussions with Paul Meringolo, I have outlined in this
letter the proposed terms of your full-time employment with Medical Action. This
letter supersedes the prior Offer Letter provided for your interim role dated
December 27, 2012.


You will be employed by Medical Action as President and Chief Operating
Officer.  Your mutually agreed upon start date will be on or about June 15,
2013, unless we are able to mutually agree an earlier start date.  You will
receive a base salary of $15,692.31 payable on a bi-weekly basis (with
applicable deductions for withholding taxes, FICA, etc.) in accordance with the
Company’s normal payroll practices. A bi-weekly car allowance of $269.23 will
also be extended. In addition to your base compensation, we offer you the
opportunity of earning an additional 65% in bonus potential by participating in
our FY 2014 Management Incentive Program.  The specific terms of this program
will be mutually agreed upon within the first ninety (90) days of your
employment with Medical Action.


The Board has decided to grant you options to purchase of 400,000 shares of
Medical Action’s common stock in accordance with the Company’s Stock Incentive
Plan as of the close of business May 20, 2013 for your work as interim COO and
your future work in the newly created position of President & Chief Operating
Officer.  In addition, we will recommend to the Board of Directors as soon as
practicable after the commencement of your employment, a Change of Control
Agreement.


As an integral part of our team, you will be entitled to regular vacations
during each year of four (4) weeks in the aggregate.  You will also be eligible
to participate in the Company’s health, dental and vision plans, life insurance,
401(k) plan, and such future employee benefit plans of the Company.  A benefits
package will be sent under separate cover upon receipt of signed offer
letter.  In addition, Medical Action agrees to reimburse you for two months of
COBRA coverage if necessary.


The above offer is contingent on your successful completion of a background and
drug screen.  If you accept this offer, you have entered into (your) employment
relationship with Medical Action voluntarily and acknowledge that there is no
specified length of employment. Accordingly, either Medical Action or (you) may
terminate the employment relationship at will at any time, with or without
cause, so long as there is no violation of applicable federal or state law.


 
 

--------------------------------------------------------------------------------

 
[logo.jpg]
 
500 Expressway Drive South
Brentwood, NY 11717
Phone: 631.231.4600
Fax: 631.404.3899
www.medical-action.com


Once again, we are extremely pleased to be able to offer you this compensation
package and we look forward to the opportunity of working with you and
developing the strategies that will allow Medical Action to meet its future
goals of growth, diversification and profitability.  Please review and sign this
letter as acknowledgement and acceptance of this offer of employment and fax it
to me at [___________].  If you have any questions, please don’t hesitate to
call me.  You may reach me at [___________].






Sincerely,


/s/ Monika Goedel
Monika Goedel
Director of Corporate Administration



 
Accepted By:
 
 
/s/ Paul Chapman
Paul Chapman




Accepted Date:
 
 
05/28/2013








cc:  Paul Meringolo, CEO